Citation Nr: 1339604	
Decision Date: 12/02/13    Archive Date: 12/18/13

DOCKET NO.  09-20 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for chest pain, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117.

2.  Entitlement to service connection for cardiovascular disability, characterized as incomplete right bundle branch block, to include as secondary to service-connected posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from March 2000 to November 2000, and from January 2003 to August 2003, to include participation in Operation Iraqi Freedom. 

This appeal to the Board of Veterans' Appeals (Board) arose from an August 2007 rating decision in which the RO, inter alia, continued a July 2006 denial of service connection for a cardiovascular condition.  In November 2007, the Veteran filed a notice of disagreement (NOD).  A statement of the case (SOC) was issued in May 2009, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2009. 

In September 2010, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO; a transcript of that hearing is of record. 

In March 2011, the Board remanded the claim on appeal to the RO, via the Appeals Management Center (AMC), in Washington, DC, for further action, to include additional development of the evidence.  After accomplishing further action, the AMC continued to deny the claim for service connection for a cardiovascular condition (as reflected in a June 2012 supplemental SOC (SSOC)) and returned this matter to Board for further appellate consideration.

In November 2012, the Board again remanded the claim to the RO, via the AMC, for further action, to include arranging for the Veteran to undergo further VA examination.  After accomplishing further action, the AMC continued to deny the claim for service connection for a cardiovascular condition (as reflected in a September 2013 SSOC and returned this matter to Board for further appellate consideration.

As regards the characterization of the cardiovascular claim, the Board notes that, while the claim was originally a generic cardiovascular problem/disability claim, the most recent August 2013 VA examination documents a diagnosis of incomplete right branch bundle block.  Furthermore, the Veteran has asserted his condition is associated with service-connected PTSD.  See November 2007 statement. Accordingly, consistent with the Veteran's assertions, and to give him every consideration in connection with the current claims, the Board has recharacterized the appeal as encompassing both matters reflected on the title page.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Board's decision on the claim for service connection for chest pain, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117, is set forth below.  The matter of service connection for cardiovascular disability characterized as incomplete right bundle branch block, claimed as secondary to PTSD, is addressed in the remand following the order; this matter is being remanded to the RO, via the AMC. VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development action needed to fairly adjudicate the matter herein decided has been accomplished. 

2.  The Veteran had active duty service in the Southwest Asia theater of operations during the Persian Gulf War. 

3.  Although the Veteran has reported experiencing chest pain during and since service, such pain has been attributed to a known clinical diagnosis-service-connected PTSD, and not to undiagnosed illness or other medically unexplained multi-symptom illness, or diagnosed cardiovascular disability.


CONCLUSION OF LAW

The criteria for service connection for chest pain, to include as due to undiagnosed illness or other qualifying chronic disability pursuant to 38 U.S.C.A. § 1117, are not met.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Due Process Considerations

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2012)) includes enhanced duties to notify and assist claimants for VA benefits. VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2013).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353 -23,356 (April 30, 2008). Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO, to include the AMC).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.   

In this appeal, in a November 2005 pre-rating letter, the RO provided notice to the Veteran explaining what information and evidence was needed to substantiate a service connection claim, as well as what information and evidence must be submitted by the Veteran, and what information and evidence would be obtained by VA.  The July 2006 RO rating decision reflects the initial adjudication of the claim after issuance of the November 2005 letter. 

Post rating, a March 2011 letter provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman.  After issuance of the March 2011 letter, and opportunity for the Veteran to respond, the September 2013 SSOC reflects readjudication of the claim. Hence, the Veteran is not shown to be prejudiced by the timing of this notice.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as in an SOC or SSOC, is sufficient to cure a timing defect).

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matter on appeal.  Pertinent medical evidence associated with the claims file consists of service treatment records, VA treatment records, and the reports of April 2011 and August 2013 VA examinations. Also of record and considered in connection with the claims is the transcript of the September 2010 Board hearing, along with various written statements, provided by the Veteran, and by his representative, on his behalf.  The Board finds that no further RO action on this claim, prior to appellate consideration, is required.

Specifically as regards the Board hearing, it is noted that the United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: (1) to explain fully the issues, and (2) to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The hearing transcript in this case reflects that, during the hearing, the undersigned Veterans Law Judge identified all pertinent issues potentially before the Board, to include the matter herein decided.  During the hearing, the undersigned clearly discussed with the Veteran the bases for the RO's denial of the claim, and, along with the Veteran and his representative discussed potentially relevant evidence which might affect the outcome of the claim, to include medical opinion evidence.  Moreover, the record was left open for a period of 30 days after the hearing to give the Veteran and his representative further opportunity to submit and obtain supporting evidence.  Accordingly, the Bryant duties were thereby met, and the hearing is deemed legally sufficient.

As for other additional evidence, as noted, the Board sought further development of the claim in March 2011 and November 2012.  In March 2011, the Board instructed the RO/AMC to obtain any additional VA treatment records since December 2008 and to send the Veteran another letter requesting any additional information and/or evidence.  Thereafter, the RO/AMC was directed to arrange for the Veteran to undergo VA examination after all the pertinent records were associated with the claims file.  Additionally, in November 2012, the RO/AMC was instructed to obtain any additional VA treatment records since March 2011.  Thereafter, the RO/AMC was directed to arrange for an additional VA examination.  A remand by the Board confers upon the veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v West, 11 Vet. App. 268, 271 (1998). 

In March 2011 and November 2012, the RO/AMC sent a letter to the Veteran requesting information concerning any additional information and evidence with respect to his claim.  The RO obtained VA treatment records since December 2008, which have been associated with the claims file and Virtual VA electronic record. Moreover, the Veteran was afforded VA examinations in April 2011, and August 2013.  The August 2013 examiner exhibited sufficient medical expertise to perform the examination and the examination is adequate for appellate review.  Finally, the RO/AMC issued a SSOC to the Veteran in September 2013.  Accordingly, the Board finds that the RO/AMC have substantially complied with the Board's most recent November 2012 remand directives.  See Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall, 11 Vet. App. 268 where Board's remand instructions were substantially complied with); see also D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008) (finding that substantial compliance, rather than strict compliance, with the terms of a Board engagement letter requesting a medical opinion is required).

In summary, the duties imposed by the VCAA have been considered and satisfied. Through various notices of the RO/AMC, the Veteran has been notified and made aware of the evidence needed to substantiate the claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with the claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matter herein decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549   (Fed. Cir. 1998).

II. Analysis

Service connection may be granted for disability resulting from chronic disease or injury incurred in or aggravated by service. 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the chronic disease was incurred in service.  38 C.F.R. § 3.303(d). 

A Persian Gulf Veteran is defined as a veteran who served on active duty in the Armed Forces in the Southwest Asia Theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117(f); 38 C.F.R. § 3.317(d).

Under 38 U.S.C.A. § 1117(a)(1), compensation is warranted for a Persian Gulf veteran who exhibits objective indications of a 'qualifying chronic disability' that became manifest during service on active duty in the Armed Forces in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent during the presumptive period prescribed by the Secretary. 

At the time the Veteran filed his claim for benefits, 38 C.F.R. § 3.317(a)(1)(i) listed the cutoff date for manifesting such a disability as December 31, 2011; that date has subsequently been extended to December 31, 2016.  See Extension of Statutory Period for Compensation for Certain Disabilities Due to Undiagnosed Illnesses and Medically Unexplained Chronic Multi-Symptom Illnesses, 76 Fed. Reg. 81,834-81,836 (Dec. 29, 2011) (now codified at 38 C.F.R. § 3.317(a)(1)(i) ) (2013).

For purposes of 38 U.S.C.A. § 1117, the chronic disability must not be attributed to any known clinical disease by history, physical examination, or laboratory tests.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a), (b).

As noted, the Veteran's active duty included participation in Operation Iraqi Freedom. 

Accordingly, the Board notes that, pursuant to the pertinent statute and regulation, the appellant is a Persian Gulf Veteran.  Also, as indicated below, to give the Veteran every consideration in connection with the claims for service connection, the Board has considered not only 38 C.F.R. § 1117, but other legal authority governing claims for service connection under alternative theories of entitlement.

However, considering the pertinent evidence in light of all governing legal authority, the Board finds that the claim for service connection for chest pain, to include as due to undiagnosed illness or other qualifying chronic disability, must be denied.

The Veteran's service treatment records include the report a May 2003 Post-Deployment examination that documents the Veteran's complaints of chest pain and pressure during his deployment.

Post service, VA outpatient treatment records include the report of a November 2008 VA psychiatric evaluation report that reflects the Veteran's complaints of panic attacks with sudden chest pain and stabbing pain.

During the September 2010 Board hearing, the Veteran testified that his has a cardiovascular condition separate from his service-connected PTSD.  He indicated that his heart would flutter and that it becomes difficult to breath.

In its March 2011 remand, the Board directed the RO/AMC to arrange for the Veteran to undergo VA examination, by an appropriate physician, that conforms to the guidelines for conducting Gulf War examinations as set forth in the Under Secretary for Health's Information Letter, dated April 28, 1998 (IL 10-98- 010), at a VA medical facility.  The Board clearly pointed out in the body of the remand that additional specialist examination(s) should be conducted as needed.  In the numbered remand directives, the Board directed the primary examiner to first note and detail all reported symptoms of cardiovascular problems; then, list all diagnosed disabilities and state which symptoms are associated with each disability.  The Board indicated that, if any symptoms of any cardiovascular problem has not been determined to be associated with a known clinical diagnosis, then further specialist examination is required to address the findings.  The primary examiner was directed to order the specialist examination.  The primary examiner was directed to provide the specialist with all examination reports and test results, specify the relevant symptoms that have not been attributed to a known clinical diagnosis and request that the specialist determine which of these, if any, can be attributed to a known clinical diagnosis and which, if any, cannot be attributed to a known clinical diagnosis.

Pursuant to the Board's remand, the Veteran underwent VA examination in April 2011.  He reported to the examiner that he had a recurring sensation of stabbing pain in different parts of the torso, but always starting in the front and exiting out the back.  He reported that it starts suddenly without warning and happens once per week, lasting five to ten minutes.  Relief was reported with the passage of time.  The Veteran reported no history of myocardial infarction, heart disease, congestive heart failure, or any other cardiac disorder.  The chest x-ray was essentially normal, and the report shows that a stress test was not ordered.  The examiner concluded that the Veteran's stabbing chest pain was absent any evidence of pathology.  

In other words, the primary examiner found that the Veteran's cardiac problem could not be associated with any known clinical diagnosis.  Pursuant to the Board's remand instructions, the primary examiner should have then ordered a specialist examination.  A review of the claims file, however, reveals that no such action was taken by the primary examiner.  As such, the case was remanded in November 2012 for a specialist examination.  

On August 2013 VA examination, the Veteran reported symptoms of heart palpitations and sharp stabbing chest pain.  He stated that the symptoms occur once or twice a week, lasting between 2 to 60 minutes.  An electrocardiogram taken during the examination was noted as borderline, and showed incomplete right bundle branch block.  After a review of the claims file, the examiner opined that the Veteran's complaints of chest pain is a somatic symptom from stress, anxiety, panic attacks and PTSD.  He indicated that the Veteran's symptoms of sudden chest pain is not associated with any cardiac disease or condition.

The above-cited evidence clearly indicates that the Veteran's complaints of chest pain have been attributed to a diagnosis of PTSD, and not to a cardiac condition, as he has asserted (although, as noted in the remand, below, such a condition has been diagnosed).  As the Veteran's chest pain complaints have been attributed to a known clinical diagnosis, an award of service connection for chest pain as a manifestation of undiagnosed illness or other qualifying chronic disability, pursuant to the provisions of 38 U.S.C.A. § 1117, is legally precluded.  Moreover, as, in this case, chest pain is not, in and of itself, a manifestation of disability for which service connection can be granted on any other basis, the claim for service connection for chest pain must be denied.  

The Board is cognizant of the Veteran's own assertions advanced in support of his claim.  Nonetheless, however well meaning, such assertions do not provide persuasive support for the claim.  Here, the matters of whether the Veteran's claimed chest pain is a manifestation of disability, and, if so, the etiology of such disability, are matters within the province of trained professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38  (1994).  Although lay persons are competent to provide evidence on some medical matters (see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), here, the specific matters upon which this claim turns falls outside the realm of common knowledge of a lay person.  See, e.g. Jandreau v. Nicholson, (Fed. Cir. 2007) (providing that lay persons are not competent to diagnose cancer). Hence, the lay assertions in this regard have no probative value.

In reaching the conclusion to deny this claim, the Board also has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for cardiovascular problems/disability, claimed as chest pain, as due to undiagnosed illness or other qualifying chronic disability


REMAND

Unfortunately the Board finds that further RO action on the matter remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.  

Under 38 C.F.R. § 3.310(a) (2013), service connection may be granted for disability that is proximately due to or the result of a service-connected disease or injury.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Effective October 10, 2006, VA amended 38 C.F.R. § 3.310 with regard to the requirements for establishing secondary service connection on an aggravation basis.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).  38 C.F.R. § 3.310 (2013).  

As noted, the Veteran was afforded a VA examination in August 2013.  Following examination, the examiner provided a clinical diagnosis of incomplete right bundle branch block.  The examiner found that such disability was not due to or the result of the Veteran's service connected condition.  The Board notes, however, that the examiner did not provide an opinion addressing whether such disability is directly related to service (consistent with the Board's prior remand directives).  The examiner also did not provide an opinion as to whether the cardiac disorder was aggravated by the Veteran's service connected PTSD, which as noted above, is a potential basis for secondary service connection pursuant to 38 C.F.R. § 3.310.  

As such, the record still does not include sufficient medical evidence to decide the remaining matter on appeal.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, on remand, the RO should forward the claims file to the examiner who performed the August 2013 VA examination (M.E.H., ND PA-C), for an addendum opinion regarding whether the Veteran's incomplete right bundle branch block incurred in or aggravated by service, or is aggravated by his service-connected PTSD.  To provide a clearly-stated rationale for the conclusion reached, the examiner should review the entire claims file.  The RO should only arrange for further examination of the appellant if M.E.H., ND PA-C is unavailable, or if further examination of the Veteran is deemed necessary.

Prior to obtaining further medical opinion, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim on appeal.  In its letter, the RO should provide notice of what evidence is needed to support a claim for secondary connection, pursuant to 38 C.F.R. § 3.310.  The RO's letter to the Veteran should also explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1)  (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2012) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the appellant provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2013).

Accordingly, this matter is hereby REMANDED for the following action:

1.  Send to the appellant and his representative a letter requesting that he provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.

Explain how to establish entitlement to service connection for a cardiac disorder (here, diagnosed as incomplete right bundle branch block) on a secondary basis, pursuant to 38 C.F.R. § 3.310.

Clearly explain to the appellant that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

2.  If the appellant responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the appellant and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3.  After all records and/or responses received from each contacted entity have been associated with the claims file, or a reasonable time for the appellant's response has expired, arrange for the examiner who conducted the August 2013 VA examination to review the entire claims file, including a complete copy of this REMAND, along with copies of any relevant Virtual VA records, to provide an addendum opinion.

The examiner should provide an opinion, based on review of the claims file and consistent with sound medical principles, addressing the following:

(a) whether it at least as likely as not (i.e., there is a 50 percent or greater probability) that the incomplete right bundle branch block had its onset in or was otherwise was incurred in or aggravated by service; or, if not, 

(b) Whether such disability is or has been aggravated (worsened beyond the natural progression) by the appellant's service-connected PTSD.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

If the prior examiner is not available, or further examination of the appellant is deemed warranted, arrange for the appellant to undergo VA cardiac examination, by an appropriate physician, at a VA medical facility, to obtain a medical opinion addressing the medical relationship, if any, between current incomplete right bundle branch block and service or  service-connected PTSD (addressing causation and aggravation). 

The entire claims file, to include a complete copy of the REMAND, along must be made available to the physician designated to examine the Veteran, and the examination report should include discussion of the Veteran's documented medical history and assertions. 

All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

In rendering the requested opinion, the physician should specifically consider and discuss the in-and post-service treatment records, as well as the appellant's contentions, and lay statements submitted in support of the claim. 

The physician should set forth all examination findings (if any), along with complete rationale for the conclusions reached, in a printed (typewritten) report.

4.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

5.  After completing the requested actions, and any additional notification and/or development deemed warranted, adjudicate the claim for service connection for incomplete right bundle branch block, to include as secondary to service-connected PTSD, in light of all pertinent evidence and legal authority.

6.  If the benefit sought on appeal remains denied, furnish to the appellant and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process, and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


